In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00109-CR



         MARLO DONTA PERSONS, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 354th District Court
                 Hunt County, Texas
                Trial Court No. 29371




       Before Morriss, C.J., Carter and Moseley, JJ.
                                            ORDER

        Court reporter Julie Vrooman recorded the trial court proceedings in cause number 06-

14-00109-CR, styled Marlo Donta Persons v. The State of Texas, trial court cause number 29,

371 in the 354th Judicial District Court of Hunt County, Texas. The reporter’s record was

originally due in this matter August 8, 2014. This deadline was extended twice by this Court on

Vrooman’s request, resulting in the most recent due date of December 10, 2014. Vrooman has

now filed a third request seeking an additional extension of the filing deadline.

        The Texas Rules of Appellate Procedure establish that “trial and appellate courts are

jointly responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c).

The Rules further instruct that an “appellate court may enter any order necessary to ensure the

timely filing of the appellate record.” Id. In furtherance of our responsibilities established by the

Rules, we find we must take steps to ensure that the record in this case is filed in a reasonable

amount of time.

        Therefore, we overrule Vrooman’s third request for an extension of the filing deadline

and hereby order her to file the reporter’s record in cause number 06-14-00109-CR, styled Marlo

Donta Persons v. The State of Texas, trial court cause number 29,371 in the 354th Judicial

District Court of Hunt County, Texas, to be received by this Court no later than Friday,

January 9, 2015.

        If the record is not received by January 9, we warn Vrooman that we may begin contempt

proceedings and order her to show cause why she should not be held in contempt of this Court

for failing to obey its order.


                                                 2
      IT IS SO ORDERED.


                          BY THE COURT

Date: December 23, 2014




                            3